Citation Nr: 0527391	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  97-32 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for 
frostbite of the right hand, prior to August 13, 1998.

2.  Entitlement to an increased rating for frostbite of the 
right hand from August 13, 1998, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an initial compensable rating for 
frostbite of the left hand, prior to August 13, 1998.

4.   Entitlement to an increased rating for frostbite of the 
left hand from August 13, 1998, currently evaluated as 10 
percent disabling.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1984 to 
December 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In 
December 2002 and September 2003, the veteran testified 
before a Decision Review Officer (DRO).  In September 2004, 
the veteran testified before the undersigned Veterans Law 
Judge.  

The original appeal also included the issue of entitlement to 
an earlier effective date for the grant of service connection 
for frostbite of the hands and feet, however, in December 
2004, the Board dismissed this claim based on the fact that 
the veteran withdrew this issue from appeal.  In December 
2004, the Board also remanded the issues of entitlement to a 
higher initial rating for frostbite of the right and left 
hand and entitlement to service connection for PTSD.  

Following the December 2004 Board remand, the RO increased 
the disability ratings for each hand to 10 percent in a June 
2005 rating decision, effective August 13, 1998.  As the 
veteran now has separate disability ratings during the claims 
period, the issues on appeal are correctly described on the 
first page of this decision. 


FINDINGS OF FACT

1.  There is no clinical evidence of residuals from frostbite 
of the right and left hands prior to August 13, 1998. 

2.  Clinical evidence from March 25, 1999 demonstrates 
objective evidence of coldness without locally impaired 
sensation for both hands, but no findings of tissue loss, 
nail abnormalities, color changes, hyperhidrosis, or x-ray 
abnormalities, including arthritis. 

3.  The veteran did not engage in combat with the enemy 
during his period of military service, and there is no 
credible supporting evidence that any of the claimed 
inservice stressors associated with PTSD occurred.

4.  The veteran does not suffer from PTSD attributable to a 
verified service stressor.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for frostbite 
of the right and left hands, prior to August 13, 1998, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West  2002); 
38 C.F.R. § 4.104, Diagnostic Codes 7112 (prior to January 
12, 1998); 38 C.F.R. § 4.104, Diagnostic Code 7112 (2004).  

2.  The criteria for an evaluation in excess of 10 percent 
for frostbite of the right hand, from August 13, 1998 to 
March 24, 1999, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West  2002); 38 C.F.R. § 4.104, Diagnostic Code 
7112 (2004).  

3.  The criteria for an evaluation in excess of 10 percent 
for frostbite of the left hand, from August 13, 1998 to March 
24, 1999, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West  2002); 38 C.F.R. § 4.104, Diagnostic Code 7112 
(2004).  

4.  The criteria for an evaluation of 20 percent, but no 
higher, for frostbite of the right hand, from March 25, 1999, 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West  
2002); 38 C.F.R. § 4.104, Diagnostic Code 7112 (2004).  

5.  The criteria for an evaluation of 20 percent, but no 
higher, for frostbite of the left hand, from March 25, 1999, 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West  
2002); 38 C.F.R. § 4.104, Diagnostic Code 7112 (2004).  

6.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107, 5303 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

The Board notes that the initial unfavorably decision 
occurred in June 1997, many years prior to the passage of the 
VCAA.  Therefore, it was not possible to provide the veteran 
with notice of the VCAA before the decision.  However, in 
letters to the veteran dated in May 2001, January 2004, and 
April 2004, the RO notified the veteran of the evidence and 
information necessary to substantiate his claims.  The VA 
fully notified the veteran of what is required to 
substantiate such claims in the letters, and in the multiple 
supplemental statements of the case (SSOC).  Together, the 
VCAA letters and SSOC's provided the veteran with a summary 
of the evidence, the applicable laws and regulations, and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to send medical treatment records from 
his private physician regarding treatment, to provide a 
properly executed release so that VA could request the 
records for him, and request that he submit any evidence in 
his possession.  No other evidence has been identified by the 
veteran.  The veteran was also afforded three hearings in 
order to present evidence for his case.  It is therefore the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  The duty to 
notify the appellant was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.  Supra, Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, service records, VA treatment records, and 
numerous VA examination reports dated from 1997 through 2005, 
as well as written statements and testimony from the veteran.  
As pertinent VA examinations and other medical evidence are 
of record, the Board finds no further VA examination 
necessary in this case.  It does not appear that there are 
any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  
 Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection for frostbite of the right and left hands 
was granted in a June 1997 rating determination.  The veteran 
was awarded a noncompensable evaluation under Diagnostic Code 
7122 at that time, which the veteran appealed.  As noted 
earlier, the RO increased the veteran's disability 
evaluations to 10 percent for each hand in a June 2005 rating 
decision, effective August 13, 1998.  The Board will address 
whether the veteran is entitled to an initial compensable 
rating for either hand prior to August 13, 1998, and whether 
the veteran is entitled to an increased rating for either 
hand from August 13, 1998. 

Effective January 12, 1998, VA revised the criteria for 
evaluating cold injury residuals.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1997), with 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1998); 62 Fed. Reg. 65207-65224 
(January 12, 1998).  The Board will evaluate the veteran's 
claims under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version would accord him the highest rating.  

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  It was further held that pursuant to 38 U.S.C.A. 
§ 7104, the Board's decisions must be based on consideration 
of all evidence and material of record, rather than merely 
evidence which pre- dates or post-dates a pertinent change to 
VA's rating schedule.  However, none of the above cases or 
General Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the most favorable of the versions of a regulation that 
was revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 
4.71a to the period on or after the effective dates of the 
new regulations.  

Under the old rating criteria which were in effect during the 
period of time from December 18, 1996 (the effective date of 
service connection) to January 12, 1998 (when the rating 
criteria changed), residuals of frozen feet [or, by analogy, 
frozen hands] were rated 10 percent for either a unilateral 
or bilateral condition with mild symptoms, chilblains.  A 20 
percent evaluation is warranted for persistent moderate 
swelling, tenderness, redness, etc., in one extremity, and a 
30 percent evaluation was warranted for the same symptoms 
bilaterally.  38 C.F.R. § 4.104, Diagnostic Code 7122 (1997).

Effective January 12, 1998, new rating criteria for residuals 
of cold injury provides that each affected part will be rated 
separately and the ratings combined.  A 20 percent rating is 
assigned when there is pain, numbness, cold sensitivity, or 
arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  A 30 percent 
rating is assigned when there is pain, numbness, cold 
sensitivity, or arthralgia plus two or more of the following: 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts.  38 C.F.R. § 4.104, 
Diagnostic Code  7122 (1998).

The rating criteria were again revised effective August 13, 
1998, but there were no material changes which would affect 
the present case.  The current version of Diagnostic Code 
7122 continues to note that each affected part will be rated 
separately and the ratings combined.  Under Diagnostic Code 
7122, a 10 percent evaluation is warranted for residuals with 
the following in affected parts:  arthralgia or other pain, 
numbness, or cold sensitivity.  It also provides that a 20 
percent rating is assigned when there is arthralgia or other 
pain, numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts.  A 30 percent rating is assigned when there 
is arthralgia or other pain, numbness, or cold sensitivity 
plus two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts. 38 C.F.R. § 4.104, DC 7122 (2004).

Prior to August 13, 1998 

Applying the old criteria (prior to January 12, 1998) to the 
pertinent evidence involving the veteran's bilateral hand 
disabilities, the Board finds no basis to assign a 
compensable evaluation for either hand.  The pertinent 
medical evidence prior to January 12, 1998 is the January 
1997 VA General examination report and January 1997 VA Skin 
examination report.  The General examination report indicated 
that the veteran gave a history of cold intolerance in both 
hands and a tingling sensation in both hands on exposure to 
cold for long periods of time.  He denied any restriction in 
range of motion.

Examination of both hands revealed no bony deformity, no 
swelling, and no color changes.  Range of motion of all 
joints of both hands was within normal limits.   The 
diagnosis was status post frostbite with residuals.  The 
January 1997 VA skin examination report also noted that both 
hands were clear at that time.  

The above medical examinations provided no objective findings 
of mild, or any, symptoms involving either hand, including 
any evidence of chilblains.  There is no other pertinent 
medical evidence of record at that time.  As such, a 
compensable rating for either hand prior to January 12, 1998, 
under the old criteria, is denied.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (prior to January 12, 1998).  

Apply the new criteria to the evidence prior to August 13, 
1998 (the effective date of the 10 percent evaluation for 
both hands), the Board again finds no basis for granting a 
compensable rating for either hand.  Similar to the January 
1997 VA examination reports, VA examination report dated in 
January 1998 noted no objective findings on evaluation.  The 
veteran was able to close both fists completely.  There were 
palpable pulses of both left and right ulnar and radial 
arteries.  The veteran had good pincer strength and was able 
to oppose thumb and little finger in both hands.  There was 
no edema noted.  Sensation was intact to light touch, 
pinprick, and temperature stimuli regarding both hands.  
There were also no ulcerations noted on either hand.  X-ray 
evidence of both hands was unremarkable.  The examiner noted 
that although the veteran complained of stiffness in both 
hands, the veteran was able to completely close his fist on 
examination.

As the above evidence demonstrates no residual problems with 
either hand on objective examination, the Board finds no 
basis to warrant a compensable rating for either hand prior 
to August 13, 1998 under Diagnostic Code 7122.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2004).        

In Excess of 10 Percent For Each Hand, Effective August 13, 
1998

As for whether the veteran's current bilateral hand 
disability warrants a rating in excess of 10 percent for 
either hand from August 13, 1998, the Board notes that there 
is no pertinent medical evidence involving the hands after 
August 13, 1998 until the VA examination report dated March 
25, 1999.   The March 25, 1999 VA examination report noted 
that the veteran complained of pain and coldness in both 
hands.  Examination revealed that both hands were cold to 
touch and demonstrated evidence of altered sensation for 
touch and pinprick present in the hands.  The findings from 
the March 25, 1999 were not isolated as impaired sensation of 
both hands with subjective complaints of pain and coldness 
was also noted in the May 25, 2001 VA examination report.   

Since both the March 25, 1999 and May 25, 2001 VA examination 
reports indicated objective findings supporting the veteran's 
complaints of coldness and impaired sensation, the Board 
finds that the veteran is entitled to a 20 percent evaluation 
for both hands from March 25, 1999 under Diagnostic Code 
7122.  However, clinical findings do not support a rating in 
excess of 20 percent.  
 
While the March 1999 VA examination report did note minimal 
nail discoloration, the examiner emphasized that no deformity 
was noted.  Further, the examiner reported flexion deformity 
of the hands, but indicated that there was no supporting x-
ray evidence and that the flexion deformity was not the 
result of the cold injury.   Otherwise, the VA examination 
reports in March 1999, May 2001, January 2003, and April 2005 
were negative for tissue loss, nail abnormalities, color 
changes to the hands, hyperhidrosis, or x-ray abnormalities 
of the hands.  The most recent VA examination, dated in April 
2005, indicated that reflexes were within normal limits, 
nails were normal and without deformity, texture was normal, 
and no ulceration was noted on examination.  Moreover, while 
the veteran testified at the RO hearing that he believes he 
has arthritis in his hands, x-ray evidence of the hands was 
normal.  As such, a rating in excess of 20 percent for either 
hand from March 25, 1999 is not warranted under Diagnostic 
Code 7122.  

As for other diagnostic codes, the Board notes that the 
veteran has testified about loss of motion to both hands.  
However, no objective medical evidence attributes his loss of 
motion to his cold injury from service.  In addition, as 
noted above, there is no x-ray evidence of arthritis in 
either hand.  As such, the veteran's residuals of cold injury 
does not warrant a rating under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216 through 5230 (2004).  

In sum, upon review of the evidence and consideration of all 
applicable criteria, the Board concludes that the 
preponderance of the evidence does not support a compensable 
evaluation prior to August 13, 1998, or an evaluation in 
excess of 10 percent prior to March 25, 1999, but does find 
that a 20 percent, but no higher, evaluation is warranted 
from March 25, 1999.  See Gilbert, supra. 

The above determinations are based upon consideration of 
applicable provisions of the rating schedule. Additionally, 
however, there is no showing that the veteran's hand 
disability currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  There is no evidence of hospitalization or marked 
interference with employment as a result of the residual cold 
injury to the hands.  See 38 C.F.R. § 3.321(b)(1) (2004).

PTSD

The veteran is claiming service connection for PTSD.  Service 
connection may be established by a showing that the veteran 
currently suffers from a disorder that is attributable to 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Governing regulations, prior to March 7, 1997, provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f) (1996).  On June 18, 
1999, and retroactive to March 7, 1997 the regulation 
governing PTSD claims was amended.  Establishing service 
connection for PTSD now requires: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).  See also, Cohen v. Brown, 10 Vet. App. 128 (1997).

The amended version of § 3.304(f) removed the requirement of 
a "clear" diagnosis of PTSD and replaced it with the 
specific criteria that a PTSD diagnosis must be established 
in accordance with 38 C.F.R. § 4.125(a), which mandates that 
for VA purposes, all mental disorder diagnoses must conform 
to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 2002); see also Cohen, supra; 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

Effective March 7, 2002, the regulation concerning PTSD was 
further revised.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to, records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  VA 
will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2004).  See also Patton v. West, 12 
Vet. App. 272 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that evidence in the claims file 
regarding a diagnosis of PTSD includes conflicting diagnoses.  
Specifically, while some VA medical records, including VA 
examination report dated in January 1991, and January 2003 VA 
evaluation diagnose PTSD, an April 2005 VA examination report 
showed that the veteran did not meet the full criteria for a 
diagnosis of PTSD.  However, assuming for the sake of 
argument that the veteran does suffer from PTSD, the issue in 
this case is whether a diagnosis of PTSD can be attributed to 
an inservice stressor.  

There is no persuasive evidence showing that the veteran 
engaged in combat with the enemy, and attempts to otherwise 
verify the claimed stressors have been unsuccessful.  With 
regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  

In support of his argument that he was in combat, the veteran 
testified that he participated in combat operations in the 
Republic of Panama in 1988.  Indeed, the veteran's service 
records show that he participated in operations in the 
Republic of Panama.  He was awarded a Certificate of 
Participation for actions in support of the Security and 
Defense of the United States Citizens, its property and the 
Panama Canal during the period of July 1988 through October 
1988.  The veteran also indicated in a June 2002 statement 
that he received combat pay for service in Panama and served 
in operation "Sand Flea" in the Republic of Panama.  
However, mere service in a combat area or combat zone does 
not in itself lead to the conclusion that an individual 
engaged in combat.  VAOPGCPREC 12-99 (October 18, 1999).  

The veteran's service records, including Form DD 214, do not 
support a finding that he engaged in combat during service.  
No combat citation was awarded to the veteran, and service 
records do not otherwise support any finding of engagement in 
combat.  The veteran testified in December 2002 that he never 
fired his weapon or engaged in any conventional combat, 
although he was under a threat of fire.  Evidence of 
participation in a combat campaign does not equate to 
engaging in combat for purposes of 38 U.S.C.A. § 1154(b).   

Based on the overall record, the Board is compelled to 
conclude that the weight of the evidence is against a finding 
that he participated in combat with the enemy. Therefore, 
since the record does not show that he engaged in combat, his 
statements alone regarding the claimed stressors may not be 
accepted, but must be corroborated.

The veteran provided numerous statements, including 
statements to physicians, and testimony where he described 
his claimed in-service PTSD stressors.  During his January 
1997 VA examination, the veteran indicated that he had 
experience a number of stressful events during service.  
Specifically, he indicated that one time a Lieutenant 
threatened him, stating "I might have to shoot you."  He 
also recalled someone throwing a chemical agent grenade in 
his room at night, which no one was hurt, but it traumatized 
him.  He recalled a stressor event occurring in Panama when 
he was engaged in an argument, after having been drinking and 
using cocaine, with an insubordinate who failed to follow 
orders.  He felt like he wanted to shoot someone.  

The only stressor verified from the listed stressors above 
was the event in Panama when he was engaged in an argument, 
after having been drinking and using cocaine, with an 
insubordinate who failed to follow orders.  Three witness 
statements are included in the file that verify that the 
veteran had threatened another soldier in Panama during 
service.   However, this particular stressor event has never 
been associated with any PTSD diagnosis.  The January 1997 VA 
examiner diagnosed the veteran as having PTSD, but never 
indicated that there was a link between his PTSD and this 
verified stressor.  The veteran was also diagnosed with PTSD 
in January 2003, however, the examiner did not link the PTSD 
to this verified stressor event.  

The most recent VA examination report, dated in April 2005, 
discussed the statements and the verified stressor event.  
The examiner indicated that despite verifying this event had 
indeed occurred, this does not lift the traumatic stressor up 
to the criteria that are required by the DMS-IV.  In other 
words, the examiner did not doubt that the stressor event 
occurred, but determined that the veteran did not meet the 
diagnostic criteria for PTSD due to this event.  

The veteran provided another stressor in a written statement 
dated in September 1998, indicating that his platoon 
commander threatened to shoot the veteran in the back and 
that the veteran led several patrols in Panama, which were 
stressful.  Upon review, the threatening statement from the 
platoon commander has not been verified in the record.  As 
for leading several patrols in Panama, no medical examiner 
has linked a diagnosis PTSD to the veteran's patrols in 
Panama.   

In a January 2003 VA evaluation report and in his September 
2003 hearing, the veteran raised additional stressors.  
According to the January 2003 VA evaluation report, the 
veteran reported an incident where someone threw a bucket of 
cold water on him during his sleep.  He also reported 
conflicts with the platoon commander who harassed him and 
gave him work details, which he perceived as punitive.  
During his September 2003 hearing, he reported an incident 
where a noncommissioned officer, who was abusing cocaine, 
committed or attempted to commit suicide in the summer of 
1988.    

Upon review, there is no evidence of record verifying the 
cold water incident or abuse of the veteran by the platoon 
commander.  The veteran's wife did provide a written 
statement in support of his PTSD claim, however, she did not 
purport to state that she personally witnessed any of the 
veteran's alleged stressors.  Therefore, her statement cannot 
be used to verify these alleged stressors.  As for the 
attempted suicide, or suicide, by a noncommissioned officer 
in Panama, the Board remanded this claim in an effort to have 
this stressor verified by the service department.  However, 
unit records from the Marine Corps Historical Center failed 
to verify any attempted, or successful suicide by a 
noncommissioned officer in the veteran's marine division.  
  
The Board sympathizes with the veteran's position and 
acknowledges his service. The Board also acknowledges the 
veteran's assertions regarding the hazards and incidents of 
his service.  However, the Board again notes that the 
veteran's statements are not enough by themselves to verify 
the stressors.  There must be credible supporting evidence 
that the claimed stressors occurred.  The Board also 
emphasizes that mere presence in a combat zone is not 
sufficient, solely in and of itself, to support a diagnosis 
of PTSD.  A stressor must consist of an event during service.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  While the 
veteran has described several events, there has been no 
verification of such events.  Although some medical personnel 
have diagnosed the veteran as having PTSD, applicable law 
provides that a diagnosis of PTSD must be based on verified 
stressors.  In this case, there has been no such 
verification.  The medical examiners that link his PTSD with 
service are relying solely on history of the claimed 
stressors furnished by the veteran and not any independent 
verification of those stressors.  A diagnosis of PTSD which 
is based on an examination that relied upon an unverified 
history is inadequate.  See West v. Brown, 7 Vet. App. 70, 
77-78 (1994).  Moreover, any verified stressor in this case 
has not been linked to PTSD.  In sum, the evidence does not 
show that the veteran engaged in combat, it demonstrates that 
none of the verified stressors have been linked to a 
diagnosis of PTSD, and demonstrates that all other alleged 
stressors raised by the veteran have not been verified.  The 
veteran may always reopen his claim by submitting 
corroborating evidence that the stressors occurred.

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).   


ORDER

Entitlement to an initial compensable rating for frostbite of 
the right and left hands, prior to August 13, 1998, is 
denied. 

Entitlement to an increased rating for frostbite of the right 
hand, rated as 10 percent disabling from August 13, 1998 to 
March 25, 1999, is denied.  

Entitlement to an increased rating for frostbite of the left 
hand, rated as 10 percent disabling from August 13, 1998 to 
March 25, 1999, is denied.  

Entitlement to an increased rating of 20 percent, but no 
higher, for frostbite of the right hand, March 25, 1999, is 
warranted.  

Entitlement to an increased rating of 20 percent, but no 
higher, for frostbite of the left hand, March 25, 1999, is 
warranted.  

Entitlement to service connection for PTSD is denied. 



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


